Citation Nr: 0704838	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-13 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial rating in excess of 0 percent 
for a scar from excision of a melanoma from the mid-back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
November 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, granting service connection 
for a scar as a residual from an excision of a melanoma of 
the mid-back and assigning a 0 percent schedular evaluation 
therefor, and denying service connection for hearing loss.  

Pursuant to his request, the veteran was afforded a hearing 
before the undersigned Veterans Law Judge.  Such hearing was 
held before the Board, sitting at the RO, in July 2006.  A 
transcript of that hearing is of record.  

This appeal in its entirety is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

A grant of entitlement to service connection for hearing loss 
is dependent, at least in part, upon a showing that the 
criteria set forth in 38 C.F.R. § 3.385 (2006) have been 
satisfied.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  

In this case, the veteran alleges he was exposed to excessive 
noise levels in service as a result of his extended duty as a 
musician and that he was not advised to utilize ear plugs as 
a means to reduce his noise exposure until late in his 
military career.  He further contends, as set forth in 
hearing testimony in July 2006, that there has been some 
worsening in his hearing loss since he was last examined by 
VA in early 2003.  Although findings from the February 2003 
examination did not meet the requisite criteria of 38 C.F.R. 
§ 3.385, further medical examination is found to be in order 
in view of the veteran's complaints of an increasing level of 
severity of his claimed hearing loss.  Remand is thus 
required to facilitate the conduct of an additional VA 
audiological evaluation.  

Regarding the veteran's claim for an initial rating in excess 
of 0 percent for a mid-back scar, it is noted that the RO in 
its rating decision of March 2003 assigned a 0 percent 
evaluation on the basis that there was no showing of limited 
motion or tenderness.  The RO's decision review officer in 
the statement of the case prepared and furnished to the 
veteran in February 2004 denied entitlement to a compensable 
rating on the basis that there was no evidence of any 
residuals of the melanoma or its excision, to include any 
active malignancy or a showing of a tender or painful scar 
that interfered with function of the affected part.  

Notation is made that the criteria for the evaluation of skin 
disorders were amended as of August 30, 2002, and are the 
only criteria for application under the facts of this case.  
See 67 Fed. Reg. 48596 (2002).  It, too, is noted that the 
decision review officer listed only a portion of the 
applicable rating criteria in the statement of case she 
prepared in February 2004, while omitting Diagnostic Code 
7833 regarding malignant melanoma.  Little or no 
consideration was therein afforded as to the size of the area 
affected or the existence of deep or superficial scars, 
limited motion, or instability, as set out in DCs 7801, 7802, 
7803, and 7804, and the medical examination upon which that 
review was based is lacking in its description of the 
presence or absence of much of the foregoing.  Further 
medical input, to include the conduct of an additional VA 
dermatological examination, is deemed necessary.  

In addition, the veteran testified at his July 2006 hearing 
that, on the day prior to such hearing, he was seen and 
evaluated by a medical professional at the VA's Joliet 
Outpatient Clinic.  Records of that evaluation are not now 
contained within the veteran's claims folder and must be 
obtained for the Board's review, prior to entry of a final 
decision.  

Accordingly, this appeal is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159, the veteran must be notified in 
writing of what information and evidence 
are still needed to substantiate his 
original claim of entitlement to service 
connection for hearing loss and his claim 
for an initial rating in excess of 0 
percent for residuals of melanoma, to 
include a scar of the mid-back from 
excision of a melanoma.  The veteran must 
be notified what portion of any necessary 
evidence VA will secure, and what portion 
he himself must submit.  Finally, he must 
be advised to submit all pertinent 
evidence not already on file that he has 
in his possession, and that, if 
requested, VA will assist him in 
obtaining pertinent treatment records 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.

Depending on the response received from 
the veteran, all assistance due him by VA 
must then be afforded.

2.  All records of VA medical treatment, 
not already on file, which pertain to 
either the veteran's claimed hearing loss 
or his service-connected residuals of 
melanoma, to include a scar of the mid-
back due to melanoma excision, must be 
obtained and made a part of the veteran's 
claims folder.  Such records must include 
the record of outpatient treatment 
compiled on or about July 17, 2006, at 
the VA's outpatient clinic in Joliet, 
Illinois, with respect to the veteran's 
scar and other residuals of melanoma.  

Attempts to retrieve these Federal 
records must continue until such records 
are obtained or until such time as the 
RO/AMC concludes in writing that the 
records do not exist or that further 
attempts to obtain them would be futile.  

3.  Thereafter, the veteran must be 
afforded a VA audiological examination 
for the purpose of identifying the nature 
and etiology of any hearing loss.  The 
veteran's claims folder in its entirety 
must be made available to the examiner 
for review.  The examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive audiological 
evaluation and all diagnostic testing 
deemed necessary by the examiner.  All 
applicable diagnoses must be set forth.  

If and only if the existence of hearing 
loss for VA purposes is shown, i.e., that 
the criteria of 38 C.F.R. § 3.385 have 
been satisfied, then the examining 
audiologist must offer a professional 
opinion, with supporting rationale, as to 
whether it is at least as likely as not 
that the veteran's hearing loss 
originated during his period of military 
service or within one-year of his 
discharge from service?  

Use by the examiner of the "at least as 
likely as not" language is required.  

4.  In addition, the veteran must be 
afforded a VA dermatological examination 
for the purpose of evaluating the nature 
and etiology of his service-connected 
residuals of melanoma, primary of which 
is a scar of the mid-back.  The veteran's 
claims folder in its entirety must be 
made available to the examiner for 
review.  The examination is to include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical medical evaluation 
encompassing the criteria for the rating 
of skin disorders which were amended as 
of August 30, 2002, and all diagnostic 
testing deemed necessary by the examiner.  
All applicable diagnoses must be set 
forth.  

5.  Lastly, each of the issues remaining 
on appeal must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority, 
including as applicable to the veteran's 
claim for an initial rating for residuals 
of melanoma, inclusive of the scar of the 
mid-back, the holding in Fenderson v. 
West, 12 Vet. App. 119 (1999) as to the 
possibility of the assignment of staged 
ratings, and the rating criteria for skin 
disorders modified as of August 30, 2002.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal. An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional procedural 
and evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



